Citation Nr: 0901267	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-03 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

1. Entitlement to an initial rating higher than 10 percent 
prior to October 19, 2007, and an initial rating higher than 
50 percent from October 19, 2007, for post-traumatic stress 
disorder.

2.  Entitlement to an initial rating higher than 10 percent 
prior to October 10, 2007, and an initial rating higher than 
20 percent from October 10, 2007, for a seizure disorder.

3. Entitlement to an initial compensable rating for shell 
fragment wound scars of the right thigh.

4. Entitlement to an initial compensable rating for shell 
fragment wound scars of the left thigh.

REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Helen E. Costas, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2005 and in February 
2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

In January 2005, the RO granted service connection for post-
traumatic stress and seizure disorders and rated each 10 
percent disabling.  Additionally, the RO granted service 
connection for scars of the right and left thighs and 
assigned separate noncompensable ratings.  In February 2008, 
while on appeal, the RO increased the rating for post-
traumatic stress disorder to 50 percent, effective 
October 19, 2007, and the rating for a seizure disorder to 20 
percent disability rating, effective October 13, 2007.  

In October 2007, the veteran attempted to reopen the claim of 
service connection for shell fragment wounds of the back and 
in March 2008 the veteran claimed service connection for 
hearing loss and tinnitus, both claims are referred to the RO 
for the appropriate action. 




FINDINGS OF FACT

1. Prior to October 19, 2007, post-traumatic stress disorder 
was manifested by a disability picture that more nearly 
approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
due to such symptoms as sleep disturbance, nightmares 
intrusive thoughts, startle response, hypervigilance 
associated with the diagnosis of post-traumatic stress 
disorder under DSM-IV, but occupational and social impairment 
with reduced reliability and productivity, the criteria for 
the next higher rating under the General Rating Formula for 
Mental Disorders, or the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV did 
not more nearly approximate or equate to the next higher 
rating under the General Rating Formula for Mental Disorders.

2. From October 19, 2007, post-traumatic stress disorder does 
not produce occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, the criteria for the next higher 
rating under the General Rating Formula for Mental Disorders 
and the symptoms associated with the diagnosis of post-
traumatic stress disorder under DSM-IV do not more nearly 
approximate or equate to the next higher rating under the 
General Rating Formula for Mental Disorders.

3. Prior to October 13, 2007, a seizure disorder was 
controlled by Dilantin and did not result in one major 
seizure during the preceding two years or two minor seizures 
during the preceding six months

4. From October 13, 2007, a seizure disorder has not resulted 
in one major seizure in the last six months or two in the 
last year; or averaged at least five to eight minor seizures 
weekly.



5. The service-connected scars of the right thigh are well-
healed and the scars cover an area of less than 144 square 
inches without evidence of unstable scars, pain on 
examination, or limitation of thigh or knee function. 

6. The service-connected scars of the left thigh are well-
healed and the scars cover an area of less than 144 square 
inches without evidence of unstable scars, pain on 
examination, or limitation of thigh or knee function. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent for post-
traumatic stress disorder, prior to October 19, 2007, have 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2. The criteria for an initial rating higher than 50 percent 
for post-traumatic stress disorder from October 19, 2007, are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

3. The criteria for an initial rating higher than 10 percent 
for a seizure disorder prior to October 13, 2007, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8912 (2008).

4. The criteria for an initial rating higher than 20 percent 
for a seizure disorder from October 13, 2007, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8912 (2008).

5. The criteria for an initial compensable rating for shell 
fragment wound scars of the right thigh are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, and 7805 (2008).

6. The criteria for an initial compensable rating for shell 
fragment wound scars of the left thigh are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, and 7805 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2004, on the underlying claims of service connection 
for posttraumatic stress disorder, a seizure disorder, and 
shell fragment wound scars of the right and left thighs.  
Where, as here, service connection has been granted and 
initial disability ratings have been assigned, the claims of 
service connection have been more than substantiated, they 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
regarding the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings for posttraumatic stress disorder, a 
seizure disorder, scars of the right thigh, and scars of the 
left thigh.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claims.  The RO has obtained the service treatment records 
and VA records.

The veteran was afforded VA examinations.  As the veteran has 
not identified any additional evidence pertinent to the 
claims and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Post-traumatic Stress Disorder

In July 2004, the veteran filed his initial claim of service 
connection for post-traumatic stress disorder.

On VA examination in September 2004, the veteran appeared 
casually dressed and well-groomed.  He was cooperative 
throughout the interview and determined to be a reliable 
historian.  With respect to social interactions, the veteran 
had been married for eight years and he described their 
marital relationship as good.  He, however, reported that 
they experienced problems on an occasional basis in 
communication, anger, depression, lack of concentration, and 
forgetfulness.  

At that time, the veteran was gainfully employed and there 
was no evidence of time lost from work due to psychiatric 
symptomatology.  The psychiatric symptomatology included 
longstanding sleep difficulties, nightly nightmares, and 
night sweats, which he attempted to control on a nightly 
basis with a fifth of alcohol.  He also reported experiencing 
frequent intrusive memories, a strong startle response, and 
feelings of hypervigilance.  Although he described avoidance 
phenomena, there was no evidence of emotional numbing.  The 
veteran denied experiencing flashbacks in recent years.  

On mental status evaluation, the veteran's concentration was 
intact, but he indicated that he experienced trouble focusing 
and was frequently forgetful.  Thought processes were logical 
and goal-directed.  There was no evidence of psychosis or 
organic deficit.  He demonstrated a great deal of emotional 
lability.  There was evidence of mild problems with anger.  
There was evidence of mild anxiety and depression.  The 
examiner estimated that the degree of occupational and social 
impairment was mild and that the veteran was able to 
accomplish activities of daily living.  The Global Assessment 
of Functioning (GAF) score was 60.  

In January 2005, the RO granted service connection for post-
traumatic stress disorder and assigned an initial disability 
rating of 10 percent disabling.  

In September 2005, the veteran's spouse submitted a 
statement, stating that the veteran experienced sulking, 
crying spells, and anger, as well as memory problems. She 
indicated that the veteran experienced nightmares on a 
nightly basis, which were accompanied by violent jerks, 
shakes, and fists in the air.  She stated that the veteran 
was depressed, he had shut out people, he did not allow 
himself to enjoy anything, and he had feelings of survivor's 
guilt.  She stated that their marriage was near a breaking 
point and that they had not had a sexual relationship in two 
years.  

On VA examination in October 2007, the veteran endorsed 
symptoms of re-experiencing, avoidance, increased arousal, 
nightmares, irritability, anger, hypervigilance, sleep 
difficulties, and difficulty concentrating.  

Mental status examination revealed that the veteran was fully 
oriented and a reliable historian.  His appearance and 
behavior were normal.  He described his mood as better; 
however, his affect was still a bit flat.  Communication and 
speech were a bit slower placed, but within normal limits.  
Thought processes were goal-directed and linear.   There was 
evidence that concentration was impaired.  The veteran 
admitted to mild memory problems; notwithstanding, abstract 
thinking and judgment were intact. The veteran denied any 
suicidal or homicidal ideation, ongoing safety concerns, any 
symptoms of psychosis, and any obsessions or compulsions.  
The examiner concluded that the veteran's post-traumatic 
stress disorder symptomatology resulted in severe impairment 
in social relationships because he was unable to form a 
longstanding relationship until the age of 47. He further 
indicated that the veteran experienced problems with sexual 
intimacy, as well as, social intimacy.  The veteran had no 
history of any psychiatric therapy.  As for occupational 
impairment, the examiner noted that although the veteran was 
still employed and the veteran indicated that he got along 
with his supervisors and was considered a reliable employee.  
The examiner determined that the veteran was able to 
understand simple and complex commands and manage his own 
funds.  As for activities of daily living, nightmares and 
sleep disturbance interfered with physical health.  The 
Global Assessment of Functioning (GAF) score was 50.    

In February 2008, the RO determined that the veteran's 
service-connected posttraumatic stress disorder warranted a 
50 percent disability rating, effective October 19, 2007.  

General Policy in Rating 

Post-traumatic stress disorder is rated under a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Post-traumatic stress disorder was 
rated 10 percent disabling prior to October 19, 2007.  As of 
October 19, 2007, post-traumatic stress disorder is rated 50 
percent disabling.



Prior to October 19, 2007, the criteria for the next higher 
rating, 30 percent, under Diagnostic Code 9411 are 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating, under Diagnostic Code 
9411, are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Prior to October 19, 2007

Prior to October 19, 2007, on VA examination in 2004 the 
record shows that the veteran had been married for eight 
years and he described his marital relationship as good with 
occasional problems with communication, anger, depression, 
lack of concentration, and forgetfulness.  The veteran was 
gainfully employed and there was no evidence of time lost 
from work due to psychiatric symptomatology.  On mental 
status evaluation, the veteran's concentration was intact, 
but he indicated that he experienced trouble focusing and was 
frequently forgetful.  Thought processes were logical and 
goal-directed.  There was evidence of mild problems with 
anger.  There was evidence of mild anxiety and depression.  
The predominant symptoms were symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV such 
as sleep disturbance, nightmares, intrusive thoughts, startle 
response, and hypervigilance. 

On the basis of the evidence of then of record, the degree of 
occupational and social impairment more nearly approximated 
that more nearly approximated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily with 
routine behavior, due to such symptoms as sleep disturbance, 
nightmares, intrusive thoughts, startle response, and 
hypervigilance associated with the diagnosis of 
post-traumatic stress disorder under DSM-IV, but occupational 
and social impairment with reduced reliability and 
productivity, the criteria for the next higher rating, 50 
percent, under the General Rating Formula for Mental 
Disorders, or the symptoms associated with the diagnosis of 
post-traumatic stress disorder under DSM-IV did not more 
nearly approximate or equate to the next higher rating, 
50 percent, under the General Rating Formula for Mental 
Disorders. 

Also the psychiatric symptomatology was consistent with the 
assigned GAF score of 60, representing moderate symptoms with 
difficulty in social functioning.

From October 19, 2007

From October 19, 2007, on the basis of the evidence of 
record, the veteran does exhibit deficiencies in family 
relations, which is some of the criteria for a 70 percent 
rating under the General Rating Formula, but the remainder of 
the criteria for a 70 percent rating, namely, deficiencies at 
work, judgment, thinking or mood due to such symptoms of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
neglect of personal appearance and hygiene, and the inability 
to establish and maintain effective relationships have not 
been demonstrated.

As for symptoms associated with the diagnosis of post-
traumatic stress disorder, but not listed in Diagnostic Code 
9411, namely, sleep disturbance, nightmares, intrusive 
thoughts, startle response, and hypervigilance, the 
symptomatology does not more nearly approximate or equate to 
the level of occupation and social impairment with 
deficiencies in the most areas of work, judgment, thinking, 
or mood required for a 70 percent rating.

As for the disparity between the GAF score of 50, 
representing serious symptoms, for example, suicidal ideation 
or severe obsessional rituals, which have not been 
demonstrated, or serious impairment in occupation 
functioning, inability to keep a job, which also has not been 
demonstrated, and the actually symptomatology, the Board puts 
greater weight on the actually symptomatology, rather on the 
numerical designation.

As of October 19, 2007, taking into account all the evidence 
and for the above reasons, the preponderance of the evidence 
is against a rating higher than 50 percent for post-traumatic 
stress disorder, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Seizure Disorder

Private treatment records from Puget Sound Neurology Clinic, 
dated in July 2003, demonstrate that the veteran was 
experiencing breakthrough seizure episodes in May and June.  
His seizure activity was associated with skipping his 
medication.  Consequently, he experienced three seizures from 
May to June 2003 and he had to restart his medication.  After 
he restarted his medication, the veteran did not experience 
any additional seizures.  In August 2004, it was noted that 
although the veteran had a longstanding history of a 
generalized seizure disorder, it had been well-controlled for 
many years with the use of medication.  At the time, the 
veteran was unable to recall when he had experienced his last 
seizure, but he did state that his seizures occurred at 
night. 

On VA examination in September 2004, the veteran reported 
that he only experiences nightly seizures and that his 
medication appeared to control the seizure activity.

In January 2005, the RO granted service connection for a 
seizure disorder and assigned an initial rating of 10 
percent.  In the notice of disagreement, the veteran argued 
that he was entitled to a higher rating because if he did not 
take his seizure medication he would experience seizures on a 
nightly basis.  

On VA examination in October 2007, the veteran submitted that 
he had experienced three attacks in total over the last two 
years.  

In February 2008, the RO determined that the veteran's 
service-connected seizure disorder warranted a 20 percent 
rating, effective October 13, 2007.  



Analysis

The seizure disorder is currently rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8912 for epilepsy.  

Prior to October 13, 2007, the criteria for the next higher 
rating, 20 percent, were one major seizure during the 
preceding two years or two minor seizures during the 
preceding six months.

As of October 13, 2007, the criteria for the next higher 
rating, 40 percent, is at least one major seizure in the last 
six months or two in the last year; or averaging at least 
five to eight minor seizures weekly.  

Prior to October 13, 2007, on the basis of the evidence of 
record, the veteran did not exhibit one major seizure during 
the preceding two years or two minor seizures during the 
preceding six months.  Rather, the only documented seizures 
of record were experienced prior to the inception of this 
claim in July 2004.  Private treatment records demonstrated 
that the veteran experienced three seizures from May to June 
2003 and when he resumed his medication his seizures were 
well-controlled.  There is no other documented seizure 
activity of record after 2003. 

Accordingly, prior to October 13, 2007, taking into account 
all the evidence and for the above reasons, the preponderance 
of the evidence is against a rating higher than 10 percent 
for a seizure disorder, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

From October 13, 2007, on the basis of the evidence of 
record, the veteran has not had at least one major seizure in 
the last six months or two in the last year; or averaging at 
least five to eight minor seizures weekly. Accordingly, from 
October 13, 2007, taking into account all the evidence and 
for the above reasons, the preponderance of the evidence is 
against a rating higher than 20 percent for a seizure 
disorder disorder, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Thigh Scars

In July 2004, the veteran filed his initial claim of service 
connection for right and left thigh scarring. 

On VA examination in September 2004, the examiner noted that 
the veteran had suffered superficial shell fragment wounds to 
the anterior and posterior aspects of the thighs.  The shell 
fragment wounds were described as well-healed and 
asymptomatic.  Physical examination revealed multiple 
shrapnel scars, but no other significant abnormality.  

In January 2005, the RO granted service connection for shell 
fragment wound scars of the right and left thighs and 
assigned initial noncompensable ratings.  

On VA examination in October 2007, the veteran alleged no 
limitation due to his scarring.  Physical examination 
revealed full range of motion in the hips and knees.  There 
was no additional limitation of hip or knee joint function 
due to pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Testing of the 
ligaments and meniscus in knees was within normal limits.  
Neurological evaluation of the lower extremities revealed 
motor and sensory functions were within normal limits.  The 
veteran declined to reveal the scars.  

Analysis

The service-connected scars are rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7802 (scars, other than on 
the head, face, or neck that are superficial and do not cause 
limitation of motion), effective from the date that service 
connection was established in July 2004.

The criteria for a compensable, 10 percent rating, for a 
scar, are: scars involving an of 144 square inches or greater 
(Diagnostic Code 7802); a superficial, unstable scar, that 
is, one where, for any reason, there is frequent loss of 
covering of skin over the scar (Diagnostic Code 7803); a 
superficial scar, which is painful on examination (Diagnostic 
Code 7804).

On the basis of the evidence of record, throughout the 
pendency of the appeal, the scars have not been described as 
involving an area of at least 144 square inches, or unstable, 
or painful.  Additionally, there is no limitation of function 
of the hips or knees.  The scars have been described as well-
healed and asymptomatic.  As the criteria for compensable 
rating have not been met, the preponderance of the evidence 
is against the claims, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating of 30 percent prior to October 19, 2007, is 
granted, subject to the law and regulations, governing the 
award of monetary benefits. 

An initial rating higher than 50 percent from October 19, 
2007, for post-traumatic stress disorder is denied.

An initial rating higher than 10 percent prior to October 10, 
2007, and an initial rating higher than 20 percent from 
October 10, 2007, for a seizure disorder are denied.

An initial compensable rating for shell fragment wound scars 
of the right thigh is denied.

An initial compensable rating for shell fragment wound scars 
of the left thigh is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


